Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 1 of 60 PageID #: 20335
             XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

  SAS INSTITUTE INC.,        §
                             §
         Plaintiff,          §
                             §
  v.                         §            CIVIL ACTION NO. 2:18-cv-00295-JRG
                             §
  WORLD PROGRAMMING LIMITED, §            XXXXXXXXXXXXXX
                                          FILED UNDER SEAL
  et al.                     §              PUBLIC VERSION
                             §
         Defendant.          §
                             §
                             §

   WORLD PROGRAMMING’S FINDINGS OF FACT AND CONCLUSIONS OF LAW
                   CONCERNING COPYRIGHTS
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 2 of 60 PageID #: 20336
                              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                           TABLE OF CONTENTS


 I.         BACKGROUND .................................................................................................................... 1

 II.        PROPOSED FINDINGS OF FACT ....................................................................................... 1

       A.         The Parties .......................................................................................................................... 1

       B.         Unregistered Works ............................................................................................................ 1

       C.         Copyrightability .................................................................................................................. 2

            i.       SAS is a Computer Programming Language .................................................................. 2

            ii.      No Presumption of Copyrightability of Non-Literal Elements....................................... 3

            iii. Compilations ................................................................................................................... 4

            iv. Copyright over Computer Program Outputs from User Contributions .......................... 4

            v.       Abstraction-Filtration-Comparison Test (Altai/Gates Rubber test) ................................ 8

       D.         Statute of Limitations ........................................................................................................ 17

       E.         Extraterritoriality............................................................................................................... 18

       F.         Copyright Misuse .............................................................................................................. 19

 III. PROPOSED CONCLUSIONS OF LAW ............................................................................. 20

       A.         Unregistered Works .......................................................................................................... 20

       B.         Copyrightability ................................................................................................................ 22

            i.       Section 102(b) of the Copyright Act ............................................................................. 22

            ii.      The SAS Language is Not Protectable Under Copyright Law. .................................... 25

       C.         There is No Presumption of Copyrightability of Non-Literal Elements........................... 27

       D.         SAS Institute has not met its burden to articulate the sequence, structure, and
                  organization (or the selection, coordination, and arrangement) of the asserted
                  “collection” such that it can establish that the “collection” is copyrightable. .................. 29

       E.         SAS Institute’s copyrights over its SAS system software do not extend
                  to the outputs generated as a result of the execution of users’ SAS programs. ................ 33

       F.         Abstraction-Filtration-Comparison Test (Altai/Gates Rubber test) .................................. 37

                                                                               i
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 3 of 60 PageID #: 20337
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   G.   Statute of Limitations ........................................................................................................ 51

   H.   Extraterritoriality............................................................................................................... 52

   I.   Copyright Misuse .............................................................................................................. 53




                                                                   ii
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 4 of 60 PageID #: 20338
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 I.     BACKGROUND

        Defendant World Programming Limited (“WPL” or “World Programming”)) contends that

 the works allegedly copyrighted by SAS Institute Inc. (“SASI”) are not protectable expression

 under the Copyright Act.     And even if some elements of the works at issue are protectable

 expression, any such elements must be identified by the Court through the Abstraction-Filtration

 test. WPL therefore respectfully submits the following Proposed Findings of Fact and Conclusions

 of Law regarding copyrightability of the works at issue in this case. To the extent any of the

 proposed findings of fact are more properly deemed conclusions of law, they are hereby

 incorporated as proposed conclusions of law. Likewise, to the extent any of the proposed

 conclusions of law are more properly deemed findings of fact, they are hereby incorporated as

 proposed findings of fact.

 II.    PROPOSED FINDINGS OF FACT

        A. The Parties

        1.      Defendant World Programming Limited (“WPL”) is a private limited company

 under the laws of England and Wales and its registered office is Osprey House, Budds Lan,

 Romsey, Hampshire SO51 0HA.

        2.      Plaintiff SAS Institute Inc. (“SASI”) is a corporation organized and existing under

 under the laws of the State of North Carolina with its principal place of business at 100 SAS

 Campus Drive, Cary, North Carolina 27513.

        B. Unregistered Works

        3.      SAS Institute did not apply to register a copyright in SAS software system release

 numbers 9.0, 9.1, 9.1.2, 9.1.3, 9.3, 9.3m1, and 9.3m2. See Rubendall (02/26/2020) Dep. Tr. at

 175:17-176:4, 178:20-179:11. Also, none of these SAS software system releases were identified



                                                 1
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 5 of 60 PageID #: 20339
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 as preexisting material on any subsequent registrations. See Rubendall (02/26/2020) Dep. Tr. at

 173:12-176:4 (registration for 9.2 identifies release 8.2 as previous version but does not identify

 any of the four intervening releases 9.0, 9.1, 9.1.2, and 9.1.3 as preexisting material), 177:24-

 179:11 (registration for 9.4 release identifies just the 8.2 and 9.2 releases but does not identify

 releases 9.0, 9.1, 9.1.2, and 9.1.3, and does not identify intervening releases 9.3, 9.3m1, and 9.3m2

 as preexisting material).

        C. Copyrightability

        4.      The SAS software is used to manage and analyze data. See Dkt. No. 264 at 1. Users

 operate the SAS software system by writing instructions, called “SAS programs,” using the

 computer programming language known as the “SAS language.” See Dkt. No. 264 at 1.

        5.      The primary SAS user interface for writing SAS programs using the SAS language

 is code or text editor that provides a blank space for a user to write code. See Jones Copyright

 Report at ¶ 286, Ex. F at 1, 4 (showing SAS editor).

        6.      Also, a user can use any text editor to write a SAS program using the SAS

 language—no specific location or program is necessarily needed. See Rubendall 02/26/2020 Dep.

 Tr. at 263:21-264:3.

               i.     SAS is a Computer Programming Language

        7.      SAS is a high-level computer programming language often referred to as the “SAS

 Language,” and is used by thousands of institutions around the world. SAS Inst. Inc. v. World

 Programming Ltd., 64 F. Supp. 3d 755, 762 (E.D.N.C. 2014).

        8.      The idea of the SAS Language was conceived in 1964 by Anthony J. Barr. Id.;

 Affidavit of Anthony Barr at ¶¶ 16-18.

        9.      Anyone can write a computer program in the SAS Language, and no license is




                                                  2
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 6 of 60 PageID #: 20340
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 needed to do so. SAS Inst. Inc. v. World Programming Ltd., 64 F. Supp. 3d 755, 762 (E.D.N.C.

 2014); 2/19/20 Rubendall Depo. Tr. at 109:1-22. Thousands of users write programs in the SAS

 Language. 2/19/20 Rubendall Depo. Tr. at 109:20-22.

        10.      The SAS Language is made up of various functions, routines, statements, formats,

 engines, macros, procedures, and other options. 2/11/14 Langston Depo. Tr. at 7:5-43:21. These

 are elements of the SAS Language used by programmers who write programs in the SAS

 Language. Id.

        11.      The SAS Language is distinct from the SAS System software. The SAS System

 software is SASI’s commercially available statistical analysis software. Users of the SAS system

 software can write code in the SAS language to make SAS language programs. These SAS

 language programs are submitted to the SAS system software as input files. The SAS System

 software can read, parse, and execute SAS language programs / input files. These are “.sas” files.

        12.      WPS is computer software that also can read software programs that are written in

 the SAS Language by third parties.

              ii.     No Presumption of Copyrightability of Non-Literal Elements

        13.      When SAS Institute applies to register a copyright in a SAS software system

 release,



        14.      SAS Institute’s registrations describe the SAS software with general descriptors

 such as “code,” “revisions and additional text of computer program and documentation,” and

 “entire computer program and documentation included therewith.” See Rubendall (02/26/2020)

 Dep. Tr. at 165:24-166:4, 169:21-170:3, 171:16-172:1.

        15.      SAS Institute’s registrations do not describe any non-literal aspects of the SAS




                                                 3
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 7 of 60 PageID #: 20341
                      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                      FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 software releases.

        16.       None of the asserted SAS Institute registrations indicates that it is for a

 “compilation” or “collective” work.

         iii.     Compilations

        17.       SAS Institute does not assert copying of its source code in this case. See Dkt. No.

 295 at 2.

        18.       Instead, SAS Institute asserts a “collection” of “input formats” and “output

 designs.” See Dkt. No. 264 at 7-13, 23-29. “SAS users’ most common interface with the SAS

 System allows users to issue written instructions to the software.” See Dkt. No. 264 at 8. The “input

 formats” are “commands” of the “SAS Language” that allow users to write “SAS Programs.” See

 Dkt. No. 264 at 9-12. SAS asserts names and syntax of procedures (or “PROCs”), statements, and

 options as part of the “input formats.” SAS asserts elements placement of columns, decimal places,

 alignment, color, and fonts of outputs generated when users’ SAS language programs are executed

 as part of the “output designs.” See Dkt. No. 264 at 12-14.

                iv.     Copyright over Computer Program Outputs from User Contributions

        19.       The primary SAS user interface is a typical code or text editor with blank space.

 See Jones Copyright Report at ¶ 286, Ex. F at 1, 4 (showing SAS editor). The user can use to write

 code that addresses a wide range of possibilities in terms of analyzing data and solving

 mathematical and statistical problems.1

        20.       SAS Institute’s corporate representative, Mr. Craig Rubendall, explained that the




 1
  See Rubendall 2/26/2020 Dep. Tr. at 221:1-20, 222:11-18; Whitcher Dep. Tr. at 223:5-224:23;
 Goodnight Dep. Tr. at 60:8-10, 60:23-61:4.



                                                   4
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 8 of 60 PageID #: 20342
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 users’ SAS language programs tells the SAS software what to output and what data to use.2

          21.    Regarding the SURVEYSELECT procedure as an example, Mr. Rubendall

 explained at length how a significant portion of output was dictated by choices and variables

 defined in the user’s SAS language program—highlighting aspects dictated or provided by the

 user’s SAS language program.3




          22.    With respect to the SURVEYSELECT example, Mr. Rubendall testified that the


 2
     See Rubendall 2/26/2020 Dep. Tr. at 184:12-17.
 3
  See Rubendall 2/26/2020 Dep. Tr. at Ex. 43, Ex. 44, 191:5-202, 204:22-207:10, 207:21-25,
 208:25-210:13.



                                                 5
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 9 of 60 PageID #: 20343
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 users’                                                                          .4

           23.    Without the user’s program, the SAS software would not know what to do with

 respect to creating output.5 The user’s SAS Language program describes the problems to be solved

 and instructs the system on to how to solve those problems—whereas the SAS software merely

 executes the user’s instruction and fills in gaps that may not have been specified by the user.6

           24.    Regarding the SGSCATTER procedure as an example, Mr. Rubendall testified

 again about how the user’s SAS language program and user’s data dictated the output of the SAS

 software and also again highlighted aspects dictated or provided by the user’s SAS language

 program.7 This was the result of his highlighting of that output:8




 4
     See Rubendall 2/26/2020 Dep. Tr. at 210:14-211:13.
 5
     See Rubendall 2/26/2020 Dep. Tr. at 221:1-20.
 6
     See Rubendall 2/26/2020 Dep. Tr. at 222:11-18.
 7
     See, e.g., Rubendall 2/26/2020 Dep. Tr. at Ex. 47; id. at 229:17-23, 233:18-236:25, 240:5-242:10
 8
   Mr. Rubendall also testified that the plot points themselves were provided by the user SAS
 language program and that he did his best to highlight them on the graph “without highlighting the
 rest of it.” Rubendall 2/26/2020 Dep. Tr. at 234:25-235:8.



                                                   6
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 10 of 60 PageID #: 20344
                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




          25.     With respect to the SGSCATTER example, Mr. Rubendall testified that without the

 user’s SAS language program, the SAS system would not know what to plot, and so in that respect,

 the user’s SAS language program has to be important.9 For example, the plots themselves, the

 variable labels, the minimum and maximum values, the title and subtitle, and the legend categories

 and title all would not exist without the user’s SAS language program.10

          26.     Similarly, SAS Institute employee Mr. Whitcher explained that user programs and

 inputs are necessary for the SAS software to have any outputs—outputs which are, at least in part

 if not entirely, determined by the user.11


 9
     See Rubendall 2/26/2020 Dep. Tr. at 240:20-241:2.
 10
      See Rubendall 2/26/2020 Dep. Tr. at 241:4-20.
 11
      See Whitcher 1/31/2020 Dep. Tr. at 223:5-224:23.



                                                 7
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 11 of 60 PageID #: 20345
                      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                      FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


           27.    Additionally, Dr. Goodnight testified that the user-generated output is a function of

 and would be dictated by the user’s SAS language program and the customer’s input data.12

                 v.      Abstraction-Filtration-Comparison Test (Altai/Gates Rubber test)

           28.        SAS Institute’s expert Dr. Storer states that he “understand[s] that the Abstraction

 step divides a computer program into different levels, starting from the highest level of abstraction

 to the lowest level of abstraction.”13

           29



                                          .14

           30.    The five “levels” are not higher or lower levels of abstractions of the program. The

 “main purpose” is the only item in the list that reflects the entirety of the program. The rest are not

 levels of abstraction of software—they are simply selected portions of the program. For example,

 Dr. Storer confirmed that the interface mechanism is not a collection of inputs and outputs at a

 higher level, that the interface mechanism is not a higher level of abstraction than the collection of

 inputs and outputs, and that the interface mechanism is not a more specific level of abstraction of

 the main purpose of the SAS software.15

           31.    Dr. Storer’s report states that he “applied the Filtration step at each level of

 abstraction,” but while he filters out the “Main Purpose” and “Interface Mechanism” levels, Dr.

 Storer’s report does not reflect that he filtered out unprotectable elements from the remaining three


 12
      See Goodnight Dep. Tr. at 60:8-10; id. at 60:23-61:4.
 13
      See Storer Copyright Report at 26.
 14
      See Storer Copyright Report at 26-27; Storer 4/20/2020 Dep. Tr. at 152:13-19.
 15
      See Storer 4/20/2020 Dep. Tr. at 277:25-278:15.



                                                       8
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 12 of 60 PageID #: 20346
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 levels.16 In his deposition, Dr. Storer confirmed that he did not filter anything out of these three

 remaining levels.17 With respect to the “collection of input formats,” Dr. Storer testified that “this

 section does not try to pull out or segment or somehow pull apart this collection….I’m not filtering

 out some portion of the collection in this section.”18 Regarding the “collection of output designs,”

 Dr. Storer similarly testified that “this section is not excluding, you know, something, portions of

 the collection or something of that nature.”19 When asked about the “naming and syntax” level,

 Dr. Storer basically testified that he did not go through to see if there were particular one that might

 need to be filtered out.20

           32.    It is not disputed that a version of the SAS system software called SAS 76.2 is in

 the public domain:

                  The Court rejects any argument that SAS 76.2 does not constitute a
                  “publication of any results” under Paragraph 17 of the USDA
                  contract. SAS readily admits that SAS 76 was the culmination of
                  three years of research beginning in 1973. See Affidavit of James H.
                  Goodnight, Ph.D., Memorandum of SAS in Opposition to Motion to
                  Dismiss filed by S & H, Page B–4. The obvious purpose of the
                  clauses is to prevent a private party from gaining an exclusive
                  benefit from publicly funded research. Such purpose is supported by
                  sound public policy. There is nothing in the contract to suggest an
                  unusually narrow interpretation of the phrase. To allow SAS to
                  benefit from such a technical definition of the word “publication”
                  would be in contravention of the clearly worded arms length
                  agreement signed by both parties. Thus, the Court holds that SAS
                  76.2 is in the public domain pursuant to the agreement entered into
                  with the United States Department of Agriculture.


 16
      See Storer Copyright Report at 30.
 17
      See Storer 4/20/2020 Dep. Tr. at 153:23-164:18.
 18
      See Storer 4/20/2020 Dep. Tr. at 157:15-25 (full Q&A at 156:22-157:25).
 19
      See Storer 4/20/2020 Dep. Tr. at 159:6-8 (full Q&A at 158:16-159:24).
 20
      See Storer 4/20/2020 Dep. Tr. at 160:19-164:18.



                                                    9
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 13 of 60 PageID #: 20347
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 See S & H Computer Sys., Inc. v. SAS Inst., Inc., 568 F. Supp. 416, 419 (M.D. Tenn. 1983).

           33.    Mr. Rubendall testified that his understanding of Dr. Goodnight’s affidavit from

 the S&H case is that the DATA Step functionality existed in SAS 76.2, and that he had no

 information indicating that PROCs were not part of SAS 76.2.21

           34.    Dr. Goodnight acknowledged that SAS 76 is in the public domain.22 Additionally,

 Dr. Goodnight testified that some aspects of SAS 76 were copied by the next version after it and

 would have been pieces left in there that were not touched.23 He also testified that for the version

 of the SAS system software immediately after SAS 76, the SAS 76 code existed and had changes

 made to it. 24

           35.    The SAS 76 manual includes various identically named or nearly identically named

 PROCs as those identified by SAS Institute and its expert, such as ANOVA, CORR, GLM,

 NESTED, NLIN, TTEST, and VARCOMP.25 SAS 76 also included many of the same syntactical,

 structural, and organizational elements and conventions as those identified by SAS Institute and

 its expert, including DATA steps, PROC steps, statements, general-purpose statements, options,

 parameters, informats, and formats.26 Likewise, SAS 76 also had formatted output for information

 generated when SAS language programs are executed by the SAS software.27


 21
      See Rubendall 2/26/2020 Dep. Tr. at 167:18-168:16.
 22
      See Goodnight Dep. Tr. at 63:13-15.
 23
      See Goodnight Dep. Tr. at 65:23-66:24.
 24
      See Goodnight Dep. Tr. at 67:1-13.
 25
      See Jones Copyright Report at § 8.2.2.1, ¶¶ 115-17.
 26
      See Jones Copyright Report at § 8.2.2.1, ¶ 118.
 27
      See Jones Copyright Report at § 8.2.2.1, ¶ 120.


                                                   10
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 14 of 60 PageID #: 20348
                     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                     FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


           36.       PL/I was a programming language developed by IBM.28 PL/I was capable of doing

 arithmetic operations, operations for comparisons, and logical manipulation of bit strings, in

 software.29 PL/I included:30

                    programs consisting of one or more blocks of statements called “procedures,”
                     which may be thought of as a subroutine and can invoke each other and be compiled
                     separately or together, or be nested;

                    procedures containing declaration that define name and control allocation of
                     storage;

                    a compiler that could determine for every name used in a program a complete set
                     of attributes, which could be explicitly specified with a “DECLARATION”
                     statement;

                    flexible storage allocation, including automatically included dynamic storage
                     allocation;

                    facilities for input and output, under two broad classes of stream-oriented (data
                     items selected one by one) and record-oriented (collection and transmission of data
                     in data records);

                    flexible format in writing statements that just need to be terminated by a semicolon;

                    use of special characters (e.g., comma, period, assignment or equal symbol, colon,
                     blank, single quotation mark, parentheses, arrow, percent symbol) with particular
                     functions associated with them (e.g., “=” indicates assignment of values, “( )”
                     encloses lists or specifies information associated with various keywords”, “;”
                     terminates statements, commas separate elements of a list);

                    keywords that are identifiers that, when used in proper context, has a specifying
                     meaning to the compiler, and can specify an action to be taken, the nature of data,
                     or the purpose of a name (e.g., READ, DECIMAL, ENDFILE);

                    PL/I programs constructed from basic program elements called statements,
                     including simple and compound statements, which make up larger program
                     elements called groups and blocks;

                    statements, including keyword statements, assignment statements, null statement,

 28
      See PL/I Manual at 1-2.
 29
      See PL/I Manual at 17-19.
 30
      See PL/I Manual at 17-19, 21-24, 64, 100, 101, 108, 110, 408-411.



                                                      11
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 15 of 60 PageID #: 20349
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

                    and compound statements;

                   classification of statements as input/output, data movement and computational,
                    program structure, control, exception control, and preprocessor;

                   data-directed transmission that permits the user to transmit self-identifying data in
                    input and output scenarios;

                   stream-oriented transmission;

                   declaring datasets within a procedure; and

                   formats, constants, format items, format lists, keywords, options, procedures,
                    statements.

          37.       SPSS software was capable of doing statistical correlation and analysis in

 software.31 In the SPSS software, procedure cards contained variables and called programs or

 subprograms related to statistical analysis.32 The SPSS software allowed the user to specify the

 form of the statistical analysis with option cards.33 The SPSS software also had control cards that

 provides the format, function, and status of all nonprocedural cards.34 The SPSS system allowed

 for data-modification and data-selection.35 With these functional blocks, the SPSS software was

 able to perform various well known statistical analysis methods (e.g. regression analysis,

 scattergrams, T-tests, Pearson’s R, ect.) on a user’s input data.36 The SPSS system was also capable

 of outputting results from its statistical analysis, including in the form of lists, tables, and graphs.37


 31
      See SPSS Manual at 276.
 32
      See SPSS Manual at 411.
 33
      See SPSS Manual at 411.
 34
      See SPSS Manual at 540-41.
 35
      See SPSS Manual at 555.
 36
      See SPSS Manual at 560.
 37
      See SPSS Manual at 274, 298-99.



                                                     12
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 16 of 60 PageID #: 20350
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 The SPSS Manual provides examples of how to perform statistical analysis in the software. For

 example, using the PEARSON CORR procedure card, identifying variables, selecting an option

 card to run subprograms, and then displaying the output resulting from the user’s request.38

           38.    The term “PROC” itself is an abbreviation for a “procedure,” which is a common

 term in practice in the computing industry.39 In fact, “PROC” was a term that SAS Institute took

 from IBM’s PL/1 language.40

           39.    Dr. Storer testified that “people have been using graphs and tables and charts for a

 long time” and that they are “well known.”41 Dr. Storer also testified that SAS Institute does not

 have copyrights over colors or column width.42 Similarly, Dr. Goodnight testified that SAS

 Institute did not develop the fonts used in its software and does not have copyrights on horizontal

 and vertical lines themselves.43

           40.    Mr. Rubendall testified that SAS Institute did not have copyrights over a map of

 France (or its borders or regions) that was used in a SAS program using PROC GMAP.44 With the

 SURVEYSELECT procedure, Mr. Rubendall described values in the three middle columns as



 38
      See SPSS Manual at 281, 283, 287.
 39
      See Jones Copyright Report at § 8.2.2.13, ¶ 213.
 40
    See Goodnight Dep. Tr. at 143:19-144:25. Moreover, Mr. Anthony Barr testified that, when
 developing the SAS language, he took a number of lexical features from PL/1 as well as features
 that were in SPSS and that he used algorithms and procedures from other sources like textbooks,
 manuals, and programs. See Barr Dep. Tr. at 15:13-16:24, 17:21-19:9; 26:2-18, 54:21-55:21.
 41
    See Storer 4/20/2020 Dep. Tr. at 288:3-9. Mr. Rubendall testified similarly. See Rubendall
 2/26/2020 Dep. Tr. at 222:20-223:11. As did Mr. Barr in 1983. See Barr Dep. Tr. at 101:2-10.
 42
      See Storer 4/20/2020 Dep. Tr. at 250:2-251:3.
 43
      See Goodnight Dep. Tr. at 62:15-23, 71:21-72:3.
 44
      See Rubendall 2/26/2020 Dep. Tr. at Ex. 46; id at.225:17-24; id. at 226:10-13.



                                                   13
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 17 of 60 PageID #: 20351
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 being part of the input data and values in the fourth column as being dictated by a user’s if/then/else

 statement in the user program.45 For a SAS program using SGSCATTER, Mr. Rubendall testified

 that the location of each point is determined by the input data itself.46

           41.




                   .48

           42.

                                                        :49




 45
   See Rubendall 2/26/2020 Dep. Tr. at Ex. 43 (highlighting indicates elements of the output results
 that are attributable to the user program or the input data); id. at 197:2-198:25.
 46
   See Rubendall 2/26/2020 Dep. Tr. at (highlighting indicates elements of the output results that
 are attributable to the user program or the input data); id. at 234:13-235:2.
 47
      See Goodnight Depo. Tr. at 49:1-5; id. at 52:17-53:13.
 48
   See, e.g., mva920-dv3270 Report, SASPROD_WPL_EDTEX 00347541-8100 at 8097; mva920-
 ds Report, SASPROD_WPL_EDTEX 00351432-3093 at 3092; mva920-VMI Report,
 SASPROD_WPL_EDTEX             00344691-695    at  695;    mva920-W64         Report,
 SASPROD_WPL_EDTEX 00345682-92 at 92; mva920-xprnt Report, SASPROD_WPL_EDTEX
 00346258-63 at 62; Request # 1249755, SASPROD_WPL_EDTEX 00420067-81 at 67; Request
 # 1324683, SASPROD_WPL_EDTEX 00420353-66 at 53; Request # 1273976,
 SASPROD_WPL_EDTEX 00420128-149 at 128.
 49
          See      Overview       of      How      ODS        Works,     available     at
 https://documentation.sas.com/?docsetId=odsproc&docsetTarget=p027b3wsp0yg9yn1tfqekatdtn
 85.htm&docsetVersion=9.4&locale=en.



                                                   14
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 18 of 60 PageID #: 20352
                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




          43.     As noted, Dr. Goodnight testified that the word PROC was taken from PL/1 from

 IBM.50 The SAS 76 Manual actually confirms and explicitly states that the SAS Language and

 software was based on and took elements from PL/I.51 Also, Dr. Goodnight testified that the

 choices of what functions to include in the SAS software is often based on user input, suggestions,

 and vote as opposed to just internal express choices.52 Dr. Goodnight also testified that SPSS would

 be expected to have an analysis of variance and a regression routine, and that if someone is going

 to be in the data analysis business, they have to have the functions that users want and need and

 ask for.53 Dr. Goodnight also testified that “regression analysis and those optimal numbers” were


 50
      See Goodnight Dep. Tr. at 143:19-144:25.
 51
      SAS 76 Manual at 1, 37, 300, 319.
 52
    See Goodnight Dep. Tr. at 65:23-66:24. Dr. Goodnight also went on to testify that, if a user
 suggested that an output screen look a certain way, and SAS implemented that change, SAS would
 claim the copyright to that output screen. Id. at 73:3-8.
 53
      See Goodnight Dep. Tr. at 56:11-57:6.



                                                 15
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 19 of 60 PageID #: 20353
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 something that mathematicians and statisticians had been doing for a long time and that SAS

 Institute “didn’t invent the regression analysis.”54 Mr. Barr testified that the naming of PROCs,

 like PROC GLM for example, was essentially no different than a plus sign and there was “no

 difference from a linguistic standpoint.”55 Mr. Rubendall testified that the mathematical formula

 used in Brewer’s PPS method, which is used in the SURVEYSELECT PROC was well-known

 and documented.56

           44.    Mr. Anthony Barr, who came up with the idea of the SAS Language, testified that

 he took from PL/I a number of lexical features when creating a precursor to the SAS language.57

 Mr. Barr also testified about how these prior elements ended up in the SAS Language.58

 Additionally, Mr. Barr testified that the idea of the self-defining file, which is a powerful one or is

 the cornerstone for SAS, was an idea that he got from his Pentagon experience, that SPSS had

 gotten the same idea from an ancestor MIT program, and that because SPSS had features like value

 labels and variable labels (that were not in SAS 72), SAS Institute followed suit and included them

 in SAS 76.59 Mr. Barr also testified that he used algorithms and procedures from other sources,

 such as statistical textbooks, the PL/I reference manual, and other programs like the ACM

 procedures.60



 54
      See Goodnight Dep. Tr. at 266:9-18.
 55
      See Barr Dep. Tr. at 28:7-23.
 56
      See Rubendall 2/26/2020 at 223:12-21; id. at 204:12-21; id. at Ex. 45.
 57
      See Barr Dep. Tr. at 17:21-18:25 (concerning Mr. Barr’s work prior to SAS Institute).
 58
      See Barr Dep. Tr. at 18:26-19:9; id. at 26:2-18.
 59
      See Barr Dep. Tr. at 15:13-16:24.
 60
      See Barr Dep. Tr. at 54:21-55:21.



                                                    16
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 20 of 60 PageID #: 20354
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        45.

                                                                            .61




 Similarly, SAS software supports processing of SQL (e.g., in PROC SQL).

        D.     Statute of Limitations

        46.    The statute of limitations for allegations of copyright infringement is three years.

 For allegations of continued infringement, each instance of actionable copying is treated as a

 separate act of infringement. See 17 U.S.C. § 507(b).

        47.    No civil action for copyright infringement can be maintained unless it is

 commenced within three years after the claim accrued. Thus, conduct occurring more than three

 years before the time when the claim for infringement accrues cannot alone be the basis for a

 finding of infringement.

        48.    SASI filed this copyright lawsuit on July 18, 2018, making the relevant date under


 61
          The     BMDP,        SPSS,      and     OSIRIS      Engines,    available    at
 https://documentation.sas.com/?docsetId=hosto390&docsetTarget=n0d9bzfc1vz788n1nhqh5vrto
 6y2.htm&docsetVersion=9.4&locale=en.


                                                17
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 21 of 60 PageID #: 20355
                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 the three-year statute of limitations for copyright infringement July 18, 2015.

         49.      The copying alleged by SASI in this case occurred prior to July 18, 2015.

         50.      World Programming did not have access to the SAS Learning Edition on or after

 July 18, 2015.

         51.      World Programming did not have access to the SAS System on the Computer

 Associates (“CA”) mainframe on or after July 18, 2015.

         52.      World Programming has never seen, reviewed, or analyzed SAS System source

 code.

         53.      As World Programming has continued to develop WPS, the work done in the

 previous generations of WPS is often not included in new versions of WPS.



                                         Robinson Dep. Tr. (30(b)(6), WPL CEO, Feb. 12, 2020) at

 11:20-25; 12:20-24; 13:1-13.

         E.       Extraterritoriality

         54.      World Programming operates its business out of its headquarters in the United

 Kingdom. World Programming designs and implements its WPS software from its headquarters

 in the United Kingdom.

         55.      SASI’s evidence of software development, alleged copying, and access to SAS

 materials such as SAS Manuals and the SAS Learning Edition occurred in the United Kingdom.

         56.      U.S. copyright law generally has no extraterritorial effect and cannot be invoked to

 secure relief for acts of infringement occurring outside the United States.62 Thus, domestic


 62
   See Van Stry v. McCrea, 2:19-CV-104-WCB, 2019 WL 8017783, at *2 (E.D. Tex. July 12,
 2019) (citing Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct. 1523, 1537 (2017);
 Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 797 (5th Cir. 2017)).


                                                   18
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 22 of 60 PageID #: 20356
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 conduct—that is, conduct within the United States—is a necessary element of a copyright

 infringement plaintiff’s claim.63 And conduct that occurs outside of the United States does not

 violate United States law.64 Also, where a copyright plaintiff claims contributory infringement

 predicated on direct infringement that occurred entirely extraterritorially, the plaintiff has stated

 no claim. 65

           F.     Copyright Misuse

           57.    SASI is barred from prevailing on its action for copyright infringement because

 SAS Institute has misused its copyrights. The defense of copyright misuse forbids the use of

 copyright to secure an exclusive right or limited monopoly not granted by the Copyright Office

 and which it is contrary to public policy to grant.66

           58.    SASI’s copyright allegations in this case reflect that use of its copyrights over its

 software (SAS System) and manuals to claim copyright protection over unprotectable elements.

           59.    SASI claims copyright protection over the SAS Language, which is an idea or

 functional in nature, and is free to use without a license. SASI claims copyright protection over

 elements of its software, both literal and non-literal, that were in the public domain. SASI claims

 copyright protection over facts and data, such as the output of a map of a country. SASI claims

 copyright protection over the data that programmers programming in the SAS Language input.

 SASI claims copyright protection over performing mathematically or statistically correct analyses.

 SASI claims copyright protection over open-source or third party materials (such as open source


 63
      See Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 797 (5th Cir. 2017).
 64
   See Van Stry v. McCrea, 2:19-CV-104-WCB, 2019 WL 8017783, at *2 (E.D. Tex. July 12,
 2019).
 65
      See Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 799 (5th Cir. 2017).
 66
   See Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 792-93 (5th Cir. 1999); DSC
 Communications Corp. v. DGI Techs., Inc., 81 F.3d 597, 601 (5th Cir. 1996).


                                                   19
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 23 of 60 PageID #: 20357
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 and non-SAS code described in Black Duck reports). SASI claims copyright protection over well-

 known conventions or techniques (such as representing data in tables or graphs and various

 common shorthand abbreviations for mathematical or statistical analyses). SASI claims copyright

 protection over functionality, such as executing SAS Language programs correctly or performing

 mathematical or statistical algorithms). SASI claims copyright protection over ideas (such as

 keyworks to describe functions or attributes where the name of the keyword is the idea of the

 function or the attribute). And SASI claims copyright protection over material created and owned

 by others (such as user SAS programs and resulting output that are owned by users).

        60.     By claiming copyright protection over these non-protectable elements, SASI is

 misusing its copyrights to secure an exclusive right or limited monopoly not granted by the

 Copyright Office and which is contrary to public policy.

 III.   PROPOSED CONCLUSIONS OF LAW

        A.      Unregistered Works

        1.      No civil action for infringement of the copyright in any United States work shall be

 instituted until preregistration or registration of the copyright claim has been made. See 17 U.S.C.

 § 411(a); Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 171 (2010) (“[D]istrict courts may or

 should enforce sua sponte by dismissing copyright infringement claims involving unregistered

 works.”); Real Estate Innovations, Inc. v. Houston Ass’n of Realtors, Inc., 422 Fed. Appx. 344,

 348 (5th Cir. 2011).

        2.      The effective registration doctrine generally allows a copyright owner of a

 derivative work to pursue an infringement action against a person infringing a pre-existing work,

 even when only the derivative work is registered. See Aspen Tech, Inc. v. M3 Tech, Inc., 569 Fed.

 App’x 259, 269, n.28 (5th Cir. 2015). For the doctrine to be invoked, the following conditions




                                                 20
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 24 of 60 PageID #: 20358
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 have to be met: (1) the owner of the derivative work must also own the pre-existing work; (2) the

 author of both the registered derivative work and the unregistered pre-existing work should be the

 same; (3) the particular pre-existing work, on which a party brings an infringement action based

 on the registration of a derivative, must be incorporated in the derivative work, and (4) the

 registration certificate for the derivative work must properly identify the pre-existing work that is

 alleged to have been infringed. See Gillani Consulting, Inc., v. Ferguson Enterprises, Inc., No.

 3:07-cv-01488-O, Dkt. No. 221 at 4-5 (N.D. Tex. July 15, 2010) (citing inter alia, Streetwise

 Maps, Inc. v. VanDam, Inc., 159 F.3d 739, 746-47 (2nd Cir. 1998); Murray Hill Publications v.

 ABC Commc’ns, 264 F.3d 622, 631 (6th Cir. 2001); Oravec v. Sunny Isles Luxury Ventures, L.C.,

 527 F.3d 1218, 1229 (11th Cir. 2008); I.M.S. Inquiry Mgmt. Sys. v. Berkshire Info. Sys., Inc., 307

 F. Supp.2d 521, 529 (S.D.N.Y. 2004); 2-7 Melville B. Nimmer & David Nimmer, Nimmer on

 Copyright § 7.16 (July 2010)).

        3.      Here, SAS Institute has not asserted any registrations for a SAS software system

 release that properly identifies system release numbers 9.0, 9.1, 9.1.2, 9.1.3, 9.3, 9.3m1, and 9.3m2

 as preexisting material. See Rubendall (02/26/2020) Dep. Tr. at 175:17-176:4, 178:20-179:11; id.

 at 173:12-176:4, 177:24-179:11. Additionally, SAS Institute has not set forth specific evidence

 affirmatively showing that these unregistered releases were, in fact, incorporated into the

 subsequent, derivative works. Accordingly, the effective registration doctrine does not apply as to

 SAS system release numbers 9.0, 9.1, 9.1.2, 9.1.3, 9.3, 9.3m1, and 9.3m2. See, e.g., Gillani

 Consulting, No. 3:07-cv-01488-O, Dkt. No. 221 at 5-9 (finding effective registration doctrine not

 to apply where registration did not properly identify pre-existing work).

        4.      Since SAS software system release numbers 9.0, 9.1, 9.1.2, 9.1.3, 9.3, 9.3m1, and

 9.3m2 are unregistered works, and the effective registration doctrine does not apply, SAS Institute




                                                  21
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 25 of 60 PageID #: 20359
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 cannot maintain a claim based on alleged infringement of these releases. See 17 U.S.C. § 411(a);

 see also Reed Elsevier, 559 U.S. at 171 (“[D]istrict courts may or should enforce sua sponte by

 dismissing copyright infringement claims involving unregistered works.”); Real Estate

 Innovations, 422 Fed. Appx. at 348. Any claims based on these system release numbers are

 dismissed.

        B.      Copyrightability

               i.     Section 102(b) of the Copyright Act

        5.      “Copyright protection subsists…in original works of authorship fixed in any

 tangible medium of expression, now known or later developed, from which they can be perceived,

 reproduced, or otherwise communicated, either directly or with the aid of a machine or device.”

 17 U.S.C. § 102(a).

        6.      “The mere fact that a work is copyrighted does not mean that every element of the

 work may be protected. Originality remains the sine qua non of copyright; accordingly, copyright

 protection may extend only to those components of a work that are original to the author.” Feist

 Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 348 (1991) (citations omitted).

        7.      There are a variety of constraints on the copyrightability of expressions. In

 particular, “[i]n no case does copyright protection for an original work of authorship extend to any

 idea, procedure, process, system, method of operation, concept, principle, or discovery, regardless

 of the form in which it is described, explained, illustrated, or embodied in such work.” 17 U.S.C.

 § 102(b). “Other materials not subject to copyright include facts, information in the public domain,

 and scenes a faire, i.e., expressions that are standard, stock or common to a particular subject matter

 or are dictated by external factors.” Eng’g Dynamics, Inc. v. Structural Software, Inc., 26 F.3d

 1335, 1344 (5th Cir. 1994) (citation omitted), opinion supplemented on denial of reh’g, 46 F.3d




                                                   22
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 26 of 60 PageID #: 20360
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 408 (5th Cir. 1995). “Additionally, when an idea can be expressed in very few ways, copyright

 law does not protect that expression, because doing so would confer a de facto monopoly over the

 idea. In such cases idea and expression are said to be merged.” Kepner-Tregoe, Inc. v. Leadership

 Software, Inc., 12 F.3d 527, 533 (5th Cir. 1994). Relatedly, the “Copyright Act does not protect

 fragmentary words or short phrases….’” Taylor v. IBM, 54 F. App’x 794 (5th Cir. 2002) (citing

 37 C.F.R. § 202.1(a) (2001)). Also, the “scenes a faire doctrine excludes from copyright protection

 work serving functional purposes or work that is dictated by external factors such as particular

 business practices.” Computer Mgmt. Assistance Co. v. Robert F. DeCastro, Inc., 220 F.3d 396,

 401 (5th Cir. 2000).67

        8.      Based on these principles, the following are examples of material excluded from

 copyright protection:68

                   ideas, procedures, processes, or methods for doing, making, or building
                    things;

                   scientific or technical methods or discoveries;

                   mathematical principles, formulas, algorithms, or equations;

                   and an extrapolation or application of an idea or system that always produces
                    substantially the same result, such as a computation of interest based upon a
                    particular rate;

                   typefaces (including type font) and mere variations of typographic orientation;

                   and a general format and/or layout that is a template of expression.


 67
    See also Feist, 499 U.S. at 362-63 (in considering question of copyrightability, finding failure
 to satisfy originality requirement by selection, coordination, and arrangement that alphabetized
 entries by name because arranging names alphabetically “is an age-old practice, firmly rooted in
 tradition and so commonplace that it has come to be expected as a matter of course.”).
 68
   See U.S. Copyright Office, Compendium of U.S. Copyright Office Practices § 313.3(A), (D),
 (E) (3d ed.), available at https://www.copyright.gov/comp3/chap300/ch300-copyrightable-
 authorship.pdf (2017); see also 17 U.S.C. § 102(b); 37 C.F.R. § 202.1(a), (b), (e).



                                                 23
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 27 of 60 PageID #: 20361
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        9.      Also, copyright protection does not extend to:69

                   merely applying colors to aid in the visual display of a graph, chart, table,
                    device, or other article;

                   blank graphs, charts, tables, and figures that are designed for recording
                    information and do not in themselves convey information; and

                   ideas for graphs, charts, tables, and figures or the overall design of a graphing,
                    charting, or tabling method or template.

        10.     In the Fifth Circuit, issues relating to the constraints on protectability of expression

 (e.g., merger and scenes á faire) are addressed as part of the copyrightability question. See Mason

 v. Montgomery Data, Inc., 967 F.2d 135, 138, n.5 (5th Cir. 1992).

        11.     SAS Institute bears the burden of proving infringement, and proving its assertion

 that the asserted works are copyrightable is part of that burden of proof.

        12.     The copyright registrations in evidence do not raise a presumption regarding

 copyrightability of any elements of the works that are not identified on the face of the registrations.

 Because the asserted works are not identified on the face of the registrations at issue, SAS Institute

 is not entitled to a presumption of copyrightability of its asserted works.

        13.     Even if SAS Institute is entitled to a presumption of copyrightability, which it is

 not, the copyright registrations in evidence do not shift the burden of persuasion on World

 Programming, and World Programming has come forward with evidence sufficient to satisfy any

 burden of production.

        14.     Section 102(b) of the Copyright Act provides that “[i]n no case does copyright

 protection for an original work of authorship extend to any idea, procedure, process, system,



 69
   See U.S. Copyright Office, Compendium of U.S. Copyright Office Practices §§ 906.3, 921 (3d
 ed.), available at https://www.copyright.gov/comp3/chap900/ch900-visual-art.pdf (2017); see also
 37 C.F.R. §§ 202.1(a), (c).



                                                   24
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 28 of 60 PageID #: 20362
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 method of operation, concept, principle, or discovery, regardless of the form in which it is

 described, explained, illustrated, or embodied in such work.” Thus, ideas, systems, procedures,

 and methods of operation are unprotected, even if they are part of “an original work of authorship.”

 This means, for example, that even if a larger work is copyrightable (e.g., a book about the SAS

 programming language or methods of operating the SAS System), the copyright for that book does

 not extend to the ideas, systems, procedures, or methods of operation that are part of that book.

 SAS Institute must prove that each element it claims was infringed is, by itself, copyrightable.

              ii.     The SAS Language is Not Protectable Under Copyright Law.

        15.     The SAS Language is a programming language through which third parties express

 themselves. The idea of the SAS Language is not protectable copyright. The particular ideas

 within the SAS Language for performing statistical analyses—such as writing a SAS Language

 Program to generate a mean average, for example—is also not protectable copyright. Further, the

 the SAS System copyrights cover only the creative expressions contained within that computer

 software, not the methods of operation, procedures, or system itself. See, e.g., Hutchins v. Zoll

 Med. Corp, 492 F.3d 1377, 1383-84 (Fed. Cir. 2007) (“copyright does not protect the technologic

 process independent of the program that carries it out”; “Mr. Hutchins’ copyright is limited to

 preventing the copying of the specific computer program that he developed”).

        16.     Copyright does not protect functional requirements for compatibility. Engineering

 Dynamics, Inc. v. Structural Software, Inc., 46 F.3d 408, 409-10 (5th Cir. 1995), supplemental

 opinion clarifying the scope of 26 F.3d 1335 (5th Cir. 1994) (holding that “copyright only protects

 originality of user interface to the extent that the selection of variable inputs from the universe of

 potential inputs reflects non-functional judgments,” and explaining that “[t]his opinion cannot

 properly be read . . . to deter achieving compatibility with other models or to the practice employed




                                                  25
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 29 of 60 PageID #: 20363
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 by users of programs of analyzing application programs to ‘read’ the file formats of other

 programs”) (citing Sega Enters. Ltd. v. Accolade, Inc., 977 F.2d 1510, 1524 (9th Cir. 1992); Gates

 Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 838 (10th Cir. 1993)). See also Incredible

 Techs., Inc. v. Virtual Techs., Inc., 400 F.3d 1007, 1012 (7th Cir. 2005) (“The exclusion of

 functional features from copyright protection grows out of the tension between copyright and

 patent laws. Functional features are generally within the domain of the patent laws.”); CMM Cable

 Rep, Inc. v. Ocean Coast Props., 97 F.3d 1504, 1519 (1st Cir. 1996) (copyright does not protect

 “‘forms of expression dictated solely at functional considerations’”) (quoting 1 MELVILLE B.

 NIMMER & DAVID NIMMER, NIMMER ON COPYRIGHT § 2.01[B]); SAS Inst., Inc. v. World

 Programming Ltd., Case C-406/10 (E.U. Ct. Justice May 2, 2012), at ¶¶ 23-24, 29-46 (“[N]either

 the functionality of a computer program nor the programming language and the format of data files

 used in a computer program in order to exploit certain of its functions constitute a form of

 expression of that program and, as such, are not protected by copyright in computer programs for

 the purposes of [Directive 91/250].”).

        17.     The SAS Language is itself functionally required for compatibility with SAS

 Language programs, which third parties are free to write. Copyright protection therefore does not

 extend to the SAS Language.

        18.     Regardless of whether the process of writing the SAS Language required

 “creativity,” it is not creative expression—it is system for expression, for others to program

 computer programs with. And the form of that expression is limited and dictated by the SAS

 Language.

        19.     Further, the SAS Language is an idea conceived of by Mr. Barr, not itself a

 copyrightable creative expression. The number of elements within the SAS Language, and their




                                                26
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 30 of 60 PageID #: 20364
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 interrelationship, do not render them copyrightable. Section 102(b) of the Copyright Act precludes

 copyright protection for the SAS Language. “In no case” can an idea, a system, procedure, or

 method of operation by protected by copyright.

    C. There is No Presumption of Copyrightability of Non-Literal Elements.

        20.     Certificates of registration do not provide an irrebuttable presumption of

 copyrightability. See Lakedreams v. Taylor, 932 F.2d 1103, 1108, n.10 (5th Cir. 1991)

 (“Regardless, the certificate does not create an irrebutable presumption of originality.”); Norma

 Ribbon & Trimming, Inc. v. Little, 51 F.3d 45, 47 (5th Cir. 1995) (“However, certificates create

 only a rebuttable presumption that the copyrights are valid.”). Additionally, that a work was

 copyrighted does not mean that all elements of the work are copyrightable or protectable. See Feist

 Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 348 (1991) (citations omitted) (“The mere

 fact that a work is copyrighted does not mean that every element of the work may be protected.

 Originality remains the sine qua non of copyright; accordingly, copyright protection may extend

 only to those components of a work that are original to the author.”); see also Oracle Am., Inc. v.

 Google Inc., 810 F. Supp. 2d 1002, 1009 (N.D. Cal. 2011) (finding that “a certificate of registration

 may entitle its holder to a presumption of copyright validity as to the registered work” but not “a

 presumption of originality as to specific elements of a registered work”) (emphasis in original).

        21.     Moreover, before issuing a certificate of registration, the Register of Copyrights

 determines only that “the material deposited constitutes copyrightable subject matter and that the

 other legal and formal requirements of this title have been me.” See 17 U.S.C. § 410(a) (emphasis

 added). Additionally, a certificate of registration can provide “prima facie evidence of the validity

 of the copyright and of the facts stated in the certificate.” See 17 U.S.C. § 410(c) (emphasis

 added). There is no authority for the notion that a certificate of registration can provide prima facie




                                                   27
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 31 of 60 PageID #: 20365
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 evidence of facts not stated in the certificate or of the copyrightability of elements not evidence in

 the material deposited with the Copyright Office. See 17 U.S.C. § 410(a), (c).

          22.   The only material deposited by SAS Institute was source code. See Rubendall

 (02/26/2020) Dep. Tr. at 172:2-173:7. Thus, the Copyright Office would have only made a

 determination as to the copyrightability of the source code of the SAS software system releases,

 and not any non-literal elements, which were not (and being “non-literal,” could not have been)

 deposited with the Copyright Office. See 17 U.S.C. § 410(a); see also Lakedreams, 932 F.2d at

 1108, n.10; Norma Ribbon & Trimming, 51 F.3d at 47; Oracle, 810 F. Supp. 2d at 1009.

          23.   None of the asserted registrations include a description or state facts regarding any

 non-literal elements of the SAS software system releases. See generally SAS           79.5    release,

 copyright registration no. TXU96-620, Bates stamp SASPROD_WPL_EDTEX 00258803-

 04; SAS base software for the PC: release 6.01, copyright registration no. TX 1-735- 261, Bates

 stamped SASPROD_WPL_EDTEX 00258783-84; SAS Learning Edition 4.1, copyright

 registration no. TX 6-973-239, Bates stamped SASPROD_WPL_EDTEX 00258953-62; The SAS

 System     release,   8.2,   copyright   registration      no.   TX    6-059-105,   Bates    stamped

 SASPROD_WPL_EDTEX 00258875-76; SAS System release, v. 9.2, copyright registration no.

 TX 7-113-539, Bates stamped SASPROD_WPL_EDTEX 00258967-69; SAS System release,

 v.9.4, copyright registration no. TX 8-029-653, Bates stamped SASPROD_WPL_EDTEX

 00258963-66; SAS             System       release,    v.    9.4m3,    TX 8-050-428, Bates stamped

 SASPROD_WPL_EDTEX 01648410-11; see also Rubendall (02/26/2020) Dep. Tr. at 165:24-

 166:4, 169:21-170:3, 171:16-172:1. Thus, the asserted registrations do not provide any prima facie

 evidence of the copyrightability of any particular non-literal element of the asserted SAS software

 system releases. See 17 U.S.C. § 410(c); see also Lakedreams, 932 F.2d at 1108, n.10; Norma




                                                  28
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 32 of 60 PageID #: 20366
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Ribbon & Trimming, 51 F.3d at 47; Oracle, 810 F. Supp. 2d at 1009. Neither do the asserted

 registrations indicate that they are for a “compilation” or “collective” work. Thus, similarly, the

 asserted registrations do not provide any prima facie evidence of the copyrightability of any

 particular compilation or collection. See 17 U.S.C. § 410(c); see also Lakedreams, 932 F.2d at

 1108, n.10; Norma Ribbon & Trimming, 51 F.3d at 47; Oracle, 810 F. Supp. 2d at 1009.

        24.     Furthermore, establishing copyrightability is SAS Institute’s burden as a part of its

 copyright infringement claim. See Eng’g Dynamics, 26 F.3d at 1340; Gen. Universal Sys., Inc. v.

 Lee, 379 F.3d 131, 142, 144 (5th Cir. 2004); see also SCOTT ON INFO. TECH. L. § 2.51 (3d Ed.

 2020-1 Supplement) (“The burden is on the plaintiff to provide a complete Altai analysis.”) (citing

 Gen. Universal Sys., 379 F.3d at 144). Thus, even if the presumption provided by a copyright

 registration extended to copyrightability of elements—which, as shown above, it does not—at

 most, the presumption would shift the burden of production to World Programming to present

 evidence rebutting the presumption. See FED. R. EVID. 301. The burden of persuasion would not

 shift to World Programming and would stay with SAS Institute, since the element of

 copyrightability is an element of its claim. See FED. R. EVID. 301. If such a presumption applies as

 to copyrightability (again, it does not), as detailed below under the Abstraction-Filtration-

 Comparison analysis, World Programming has presented sufficient evidence to rebut such a

 presumption.

    D. SAS Institute has not met its burden to articulate the sequence, structure, and
       organization (or the selection, coordination, and arrangement) of the asserted
       “collection” such that it can establish that the “collection” is copyrightable.

        25.     “A ‘compilation’ is a work formed by the collection and assembling of preexisting

 materials or of data that are selected, coordinated, or arranged in such a way that the resulting work

 as a whole constitutes an original work of authorship. The term ‘compilation’ includes collective




                                                  29
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 33 of 60 PageID #: 20367
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 works.” 17 U.S.C. § 101.

        26.     “A ‘collective work’ is a work, such as a periodical issue, anthology, or

 encyclopedia, in which a number of contributions, constituting separate and independent works in

 themselves, are assembled into a collective whole.” 17 U.S.C. § 101.

        27.     “The copyright in a compilation or derivative work extends only to the material

 contributed by the author of such work, as distinguished from the preexisting material employed

 in the work, and does not imply any exclusive right in the preexisting material. The copyright in

 such work is independent of, and does not affect or enlarge the scope, duration, ownership, or

 subsistence of, any copyright protection in the preexisting material.” 17 U.S.C. § 103(b).

        28.     “[C]opyright protects only the elements that owe their origin to the compiler—the

 selection, coordination, and arrangements of facts. No matter how original the format, however,

 the facts themselves do not become original through association.... This inevitably means that the

 copyright in a factual compilation is thin.” See Eng’g Dynamics, Inc. v. Structural Software, Inc.,

 26 F.3d 1335, 1346 (5th Cir. 1994), opinion supplemented on denial of reh’g, 46 F.3d 408 (5th

 Cir. 1995) (quoting Feist, 499 U.S. at 359, 349) (internal citations and quotation marks omitted).

 The same reasoning and logic applies to compilations of other unprotectable elements. Cf. Eng’g

 Dynamics, 26 F.3d at 1342-43 (identifying the “unprotectable elements of ideas, processes, facts,

 public domain information, merger material, scenes a faire material”); id. at 1348 (citing to Feist

 regarding “thin” copyright protection, finding the same cautious approach appropriate with respect

 to functional or standardized technical elements, and noting that such works “may lie very near

 the line of uncopyrightability”).

        29.     “The authorship involved in selecting, coordinating, and arranging the preexisting

 material or data must be objectively revealed in the deposit copy(ies)” submitted to the Copyright




                                                 30
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 34 of 60 PageID #: 20368
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Office. See U.S. Copyright Office, Compendium Ch. 300, § 312.2 (3d ed.), available at

 https://www.copyright.gov/comp3/chap300/ch300-copyrightable-authorship.pdf (2017) (citing

 Feist, 499 U.S. at 358). “For instance, a compilation of statistics is not copyrightable if the author’s

 selection, coordination, or arrangement of data is not evident in the claim” submitted to the

 Copyright Office. See id.

         30.     As noted above, when SAS Institute applies to register a copyright in a SAS

 software system release, SAS Institute submits only a limited excerpt of the software’s source code

 as the deposit copy. See Rubendall (02/26/2020) Dep. Tr. at 172:2-173:7. But the asserted

 registrations do not include a description or state facts regarding any non-literal elements of the

 SAS software system releases. See Rubendall (02/26/2020) Dep. Tr. at 165:24-166:4, 169:21-

 170:3, 171:16-172:1. Thus, there is also no evidence or description of the asserted “collection” of

 the “input formats” or “output designs” or how they are supposedly sequenced, structured, and

 organized in the asserted SAS software works. Similarly, the selection, coordination, and

 arrangement of the asserted “input formats” or “output designs” is not “objectively revealed in the

 deposit copy(ies)” or “evidence in the claim.” See U.S. Copyright Office, Compendium Ch. 300,

 § 312.2.

         31.     Moreover, SAS Institute has not articulated how the “input formats” or “output

 designs” are supposedly sequenced, structured, and organized in the asserted SAS software works.

 SAS Institute’s expert included in his report a diagram that purported to graphically illustrate how

 World Programming’s WPS code base is organized and structured. See Storer Rpt. at Ex. 5. But

 he provides no such corresponding diagram of SAS software to graphically illustrate how the

 “input formats” or “output designs” are supposedly sequenced, structured, and organized in the

 asserted SAS software code base(s). Similarly, SAS Institute’s expert included in his report a list




                                                   31
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 35 of 60 PageID #: 20369
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 of file paths of World Programming’s WPS code base in an effort to show how it is sequenced,

 structured, and organized. See Storer Rpt. at Ex. 5. But again, he provides no such corresponding

 list for SAS software to illustrate how the “input formats” or “output designs” are supposedly

 sequenced, structured, and organized in the asserted SAS software code base(s). See Storer Rpt. at

 Ex. 6. In one exhibit, SAS Institute’s expert provides an exhibit where he includes limited excerpts

 from his list in his Exhibit 6 and purports to compare them to limited excerpts of a SAS manual.

 See Storer Rpt. at Ex. 4. However, the SAS manual is not the SAS software. And SAS Institute’s

 expert does not provide specific evidence establishing that the SAS manual evidences how the

 “input formats” or “output designs” are supposedly sequenced, structured, and organized in the

 asserted SAS software code base(s).

        32.     SAS Institute has made arguments and identified some testimony about the

 development process of the SAS system software, and it has contended that there was a “creative”

 process or a “creative” process and describes some general design considerations and the general

 develop process. See Dkt. No. 164 at 7-14. But effort and labor do not confer copyright protection.

 See Feist, 499 U.S. at 352-57 (rejecting “sweat of the brow” doctrine and detailing legislative

 amendments to Copyright Act of 1976 designed to prevent courts from extending copyright

 protection to unprotectable elements of compilations). Furthermore, the Supreme Court explained

 that courts “should focus on the manner in which the collected facts have been selected,

 coordinated, and arranged.” See id. at 358 (emphasis added). As outlined above, SAS Institute

 does not explain or describe what that “manner” such that the Court could make this determination.

        33.     Thus, SAS Institute has not met its burden to articulate the sequence, structure, and

 organization (or the selection, coordination, and arrangement) of the asserted “collection” such

 that it can establish that the “collection” is copyrightable.




                                                   32
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 36 of 60 PageID #: 20370
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


    E. SAS Institute’s copyrights over its SAS system software do not extend to the outputs
       generated as a result of the execution of users’ SAS programs.

        34.     Works must be “original” and “fixed in any tangible medium of expression” to be

 copyrightable. See 17 U.S.C. § 102(a). By definition, a work is “fixed” when “its embodiment in

 a copy…is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise

 communicated for a period of more than transitory duration.” See 17 U.S.C. § 101 (definition of

 “fixed”). A copyright over computer program can extend to its menus and screen displays. See

 Gen. Universal Sys., 379 F.3d at 142. But it generally is the screen display of the copyrighted

 program, i.e., generated by the code under copyright. See U.S. Copyright Office, Compendium of

 U.S.   Copyright    Office    Practices   §   721.10(A)    (3d    ed.)   (2017)   ,   available   at

 https://www.copyright.gov/comp3/chap700/ch700-literary-works.pdf (“As a general rule, a

 computer program and the screen displays generated by that program are considered the same

 work, because the program code contains fixed expression that produces the screen displays.”).

        35.     However, in various situations, users of the copyrighted program may contribute

 input or have another role in bringing about the generation of output from the copyrighted

 programs. In such situations, if the copyrighted program does the lion’s share of the work in

 creating the output, and the user’s role is not more than marginal such that the output reflects the

 program’s contents, then the copyright protection afforded to the program may extend to the

 program’s output. See, e.g., Digital Drilling Data Sys. LLC v. Petrolink Servs. Inc., No. 4:15-CV-

 02172, 2018 WL 2267139, at *6 (S.D. Tex. May 16, 2018) (finding user’s role marginal when user

 merely filled in pre-made forms); Torah Soft Ltd. v. Drosnin, 136 F. Supp. 2d 276, 283 (S.D.N.Y.

 2001) (finding user’s role marginal when user merely entered simple search terms in a database);

 see also 4 NIMMER ON COPYRIGHT § 13.03[F] (reciting test and quoting Torah Soft). On the other

 hand, if the user’s role or contribution is more than marginal, the copyright protection afforded to



                                                 33
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 37 of 60 PageID #: 20371
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 the program does not extend to the program’s output. See, e.g., Rearden LLC v. Walt Disney Co.,

 293 F. Supp. 3d 963, 970–71 (N.D. Cal. 2018) (finding users’ role was more than marginal such

 that the output did not reflect the program’s contents even when program did a “significant amount

 of work” to transform two-dimensional information into three-dimensional outputs); Design Data

 Corp. v. Unigate Enter., Inc., 847 F.3d 1169, 1173 (9th Cir. 2017) (finding plaintiff failed to set

 forth sufficient evidence that users’ input of data was marginal when data was used by CAD

 program that also used building and engineering codes to create steel detailing files).

           36.    Here, SASI has similarly not presented evidence establishing that the SAS software

 does the lion’s share of the work in generating outputs and that the user’s input is not more than

 marginal. Rather, the evidence shows that the user’s input or role is greater than marginal and that

 the SAS software does not do the lion’s share of the work.70 As noted above, referring to an

 example with the SURVEYSELECT procedure, Mr. Rubendall testified that the user’s SAS

 language program was a significant component of the output.71 He also testified that without the

 user’s SAS language program, the SAS software would not know what to do with respect to

 creating output.72 Mr. Rubendall also characterized the SAS software as filling in gaps that the

 user may not have specified but that the user’s SAS language program is describing the problems

 to be solved and guiding how to solve them.73 Like Mr. Rubendall, another SAS corporate

 representative Mr. Whitcher testified that he agreed “that the SAS System performs no

 computation that would return a result set until the user enters a series of commands and


 70
      See Jones Copyright Report at § 8.2.3.
 71
      See Rubendall 2/26/2020 Dep. Tr. at 210:14-211:13.
 72
      See Rubendall 2/26/2020 Dep. Tr. at 221:1-20.
 73
      See Rubendall 2/26/2020 Dep. Tr. at 222:11-18.



                                                  34
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 38 of 60 PageID #: 20372
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 programs.”74 More directly, Dr. Goodnight testified that the “output is going to be dictated by the

 customer’s SAS program.”75 Similarly, SAS Institute’s technical expert Dr. Storer agreed that if

 you had two different user SAS language programs invoking different PROCs, the outputs would

 be different.76 Additionally, when asked whether he agreed that the output of a SAS language

 program is governed by the SAS language program and its underlying data set, Dr. Storer testified

 that the output is “governed by the program that the user – the way the user chose to express

 themselves in the form of that program resulted in a certain output.”77 The SAS fact witnesses’

 and Dr. Storer’s testimonies confirm that the output owes its origin to the user, not the SAS system

 software. See Eng’g Dynamics, 26 F.3d at 1346; Feist, 499 U.S. at 359, 349.

           37.    SAS Institute has raised arguments about “default” designs in the outputs.

 However, even then, SAS Institute has not shown that the SAS software system does the lion’s

 share of the creativity and that when the user’s input is not more than marginal. The users’ input

 here is unlike the entry of simple search terms like in Torah, or the filling in of pre-made forms

 like in Digital Drilling. Instead, this case is more akin to Rearden LLC v. Walt Disney Co., 293 F.

 Supp. 3d 963, 970–71 (N.D. Cal. 2018), where there is a wide range of possibilities, all up to the

 user, of what can be done.78 Here, that “defaults” might be reflected in some of these outputs does


 74
      See Whitcher Dep. Tr. at 223:5-224:23.
 75
      See Goodnight Dep. Tr. at 60:8-10, 60:23-61:4.
 76
      See Storer 4/20/2020 Dep. Tr. at 281:16-282:11.
 77
      See Storer 4/20/2020 Dep. Tr. at 282:16-22.
 78
   In Rearden, the court found that a copyright over a computer program for generating 3D models
 did not extend to the program’s 3D outputs, even when the “program does a significant amount of
 work to transform the two dimensional information captured on camera into three dimensional
 Captured Surface and Tracking Mesh outputs.” See 293 F. Supp. 3d at 970–71. The court there
 found that users’ contributions were substantial and included actors making facial motions that
 determined output and directors instructing the performance. See id. The court also found that


                                                    35
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 39 of 60 PageID #: 20373
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 not take away from the substantiality of the users’ contributions in writing and submitting the SAS

 language programs.79 The primary SAS user interface is a typical code or text editor with blank

 space. See Jones Copyright Report at ¶ 286, Ex. F at 1, 4 (showing SAS editor). The user can use

 to write code that addresses a wide range of possibilities in terms of analyzing data and solving

 mathematical and statistical problems.80

        38.     Additionally, evidence supports the conclusion that substantial efforts are involved

 in the collection, transformation, processing, and analyzing of the dataset provided by the user to

 the SAS system software. See Jones Copyright Report at ¶¶ 225-27. In particular, collecting a

 dataset involves a process that has to be designed and executed and includes deciding what

 variables to select, what types of variables to include, and how to encode results as values within

 the dataset. See id. at ¶ 225. Then, the dataset has to be transformed into a form that is suitable for

 analysis, and the data transformation has to be designed and dictated by the user’s SAS language




 unlike Torah, where a user merely inputs a word into the program, the users there could provide
 the program with a wide range of facial expression (i.e., a wide range of inputs).
 79
   Also, there is evidence in the record that a user can write programs such that all or nearly all of
 the output is dictated by the user’s SAS language program and not by the SAS system software.
 See, e.g., Rubendall 2/26/2020 Dep. Tr. at 210:14-211:13 (after highlighting “all of the outputs”
 to indicate they were dictated by the SAS language program, testifying that in that example, the
 output is from the user’s SAS language program, the SAs language program is a significant
 component to the output, and the user of the SAS language program “explicitly stated what they
 wanted to happen”); id. at 241:21-242:20 (after highlighting almost all of outputs to indicate they
 were dictated by the SAS language program and identifying numerous elements that would not
 exist without the user’s SAS language program, also testifying that in that scenario the user’s SAS
 language program “is very explicit” about what to do); see also Jones Copyright Report at ¶ 228
 (explaining that users of SAS software are sophisticated and make a choice to accept and not
 change default settings and that there is not a take-it-or-leave scenario with respect to outputs).
 80
  See Rubendall 2/26/2020 Dep. Tr. at 221:1-20, 222:11-18; Whitcher Dep. Tr. at 223:5-224:23;
 Goodnight Dep. Tr. at 60:8-10, 60:23-61:4.




                                                   36
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 40 of 60 PageID #: 20374
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 program or by the user in a different program outside of the SAS software. See id. at ¶ 226.

 Additionally, the user makes substantial contributions in terms of deciding how to write the SAS

 language program to analyze the data, including deciding and selecting which procedures to call,

 how and in what order to call them, which options to use when calling them See id. at ¶ 227. Even

 if the SAS software might do a “significant amount of work” for some programs, that “cannot be

 enough.” See Rearden, 293 F. Supp. 3d at 970–71. The users’ “role in creating the end-product is

 not so ‘marginal’ that the output reflects the program’s contents.” See id. (internal quotations

 omitted).

           39.    SASI has identified a sample SAS program invoking the UNIVARIATE. See Dkt.

 No. 296 at 11-12. However, even in that example, the user must select which PROC to invoke,

 must define and provide input data on which the statistical analyses are to be conducted, must

 select and define the variable name “Score,” and must decide to include a title and invoke TITLE.

 That is significant user contribution even for a short program. It is more than marginal. Also, a

 “univariate” analysis is a conventional type of statistical analysis done on one variable. See SAS

 76 Manual at 92, 93, 127, 180, 258 (describing “univariate” statistics). So, the selection of a

 conventional description for a statistical analysis, and conventional constituent data points incident

 to that analysis, does not contribute towards the lion’s share of the creativity.

           40.    In sum, SAS Institute has not shown that any copyright over its SAS system

 software extends to the outputs generated as a result of the execution of users’ SAS programs.

       F. Abstraction-Filtration-Comparison Test (Altai/Gates Rubber test)

           41.    “[C]omputer programs are in principle entitled to copyright protection.” Eng’g

 Dynamics, 26 F.3d at 1341 (footnote omitted).81 “This protection extends not only to the ‘literal’



 81
      “A ‘computer program’ is a set of statements or instructions to be used directly or indirectly in


                                                    37
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 41 of 60 PageID #: 20375
                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 elements of computer software—the source code and object code—but also to a program’s

 nonliteral elements, including its structure, sequence, organization, user interface, screen displays,

 and menu structures.” Gen. Universal Sys., 379 F.3d at 142 (footnotes omitted).82

         42.     “However, copyright protection does not extend to the methods that are performed

 with program guidance….” Hutchins v. Zoll Med. Corp., 492 F.3d 1377, 1383 (Fed. Cir. 2007)

 (citing Lotus Development Corp. v. Borland International, Inc., 49 F.3d 807, 818 (1st Cir. 1995),

 aff’d, 516 U.S. 233 (1996) (“a text describing how to operate something would not extend

 copyright protection to the method of operation itself; other people would be free to employ that

 method and to describe it in their own words”)). In other words, “copyright does not protect the

 technologic process independent of the program that carries it out; that is, the copyright covers the

 way the process is described in the written or electronic form of the computer program, but does

 not cover the process independent of the copyrighted program.” See id.

         43.     “[T]he law is more protective of highly original and highly expressive works than

 it is of functional and nonfiction works. This distinction is recognized in Feist, where, because the

 allegedly infringed work was a collection of facts, the Court noted that any copyright was ‘thin.’

 The same cautious approach to protection is appropriate for computer user interfaces. To the extent

 that they are highly functional, or, like the output formats in this case, to the extent that they contain

 highly standardized technical information, they may lie very near the line of uncopyrightability.”

 Eng’g Dynamics, 26 F.3d at 1348 (citing authorities that required or found verbatim or virtually

 identical copying to constitute infringement of works with narrow protection).



 a computer in order to bring about a certain result.” 17 U.S.C.A. § 101.
 82
   “Source code is the programming language readable by human programmers; object code is the
 binary expression that controls the computer hardware.” Eng’g Dynamics, 26 F.3d at 1341, n.7.



                                                    38
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 42 of 60 PageID #: 20376
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


         44.    “To assess a claim of software infringement, [the Fifth Circuit has] generally

 endorsed the ‘abstraction-filtration-comparison’ test first outlined by the Second Circuit in Altai

 and refined by the Tenth Circuit in Gates Rubber Co. v. Bando Chemical Industries, Ltd.” See

 Gen. Universal Sys., 379 F.3d at 142 (footnote omitted). The test is summarized as follows:

                First, in order to provide a framework for analysis, we conclude that
                a court should dissect the program according to its varying levels of
                generality as provided in the abstractions test. Second, poised with
                this framework, the court should examine each level of abstraction
                in order to filter out those elements of the program which are
                unprotectable. Filtration should eliminate from comparison the
                unprotectable elements of ideas, processes, facts, public domain
                information, merger material, scenes a faire material, and other
                unprotectable elements suggested by the particular facts of the
                program under examination. Third, the court should then compare
                the remaining protectable elements with the allegedly infringing
                program to determine whether the defendants have misappropriated
                substantial elements of the plaintiff’s program.

 Eng’g Dynamics, 26 F.3d at 1342-43 (quoting Gates Rubber Co. v. Bando Chemical Indus., 9 F.3d

 823, 834 (10th Cir. 1993)).83

         45.    Regarding the abstraction step, “[t]he purpose of segmenting a computer program

 into successive levels of generality is to ‘help a court separate ideas [and processes] from

 expression and eliminate from the substantial similarity analysis those portions of the work that

 are not eligible for copyright protection.’” Eng’g Dynamics, 26 F.3d at 1343 (quoting 3 NIMMER

 ON   COPYRIGHT, § 13.03[F] at 13–102.17). Six levels of abstraction recognized among computer

 programmers include: (1) the main purpose; (2) system architecture; (3) abstract data types; (4)

 algorithms and data structures; (5) source code; and (6) object code. See id. at 1343, n.10. These

 levels of abstraction have been approved by at least the Tenth Circuit in Gates Rubber, whose



 83
   See also id. (citing Computer Assocs. Int’l, Inc. v. Altai, Inc., 982 F.2d 693, 706-11 (2d Cir.
 1992); 3 NIMMER ON COPYRIGHT, § 13.03[F] (advocating same “successive filtering” test)).



                                                 39
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 43 of 60 PageID #: 20377
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 refinement of the abstraction-filtration-comparison was adopted by the Fifth Circuit. See id. at

 1343, n.10; Gates Rubber, 9 F.3d at 835; Gen. Universal Sys., 379 F.3d at 142.

        46.     “The filtration component of the analysis seeks to isolate noncopyrightable

 elements from each particular level of a program. Copyright protects the expression of ideas, not

 the ideas themselves, and it does not protect processes, methods or scientific discoveries. Other

 materials not subject to copyright include facts, information in the public domain, and scenes a

 faire, i.e., expressions that are standard, stock or common to a particular subject matter or are

 dictated by external factors.” See Eng’g Dynamics, 26 F.3d at 1344 (citing Gates Rubber, 9 F.3d

 at 837–38); see also 17 U.S.C. § 102(b) (“In no case does copyright protection for an original work

 of authorship extend to any idea, procedure, process, system, method of operation, concept,

 principle, or discovery, regardless of the form in which it is described, explained, illustrated, or

 embodied in such work.”). If materials derive from material developed from others, that would

 also lack requisite originality, and so would minor modifications to such material from others. See

 Eng’g Dynamics, 26 F.3d at 1347, n.14. Also, mathematical constants, even if “researched and

 compiled” for a computer program “are not copyrightable, however, because they are facts, despite

 the fact that [the copyright holder] may have discovered them through great expenditure of time

 or labor. See id. at 1349 (citing Feist, 499 U.S. at 347, 111 S. Ct. at 1288; Gates Rubber, 9 F.3d at

 842–43 (mathematical constants used in computer program uncopyrightable)).

        47.     It is error to not determine the protectability of elements and not filter out

 unprotectable elements before proceeding to the comparison step to determine substantial

 similarity and copyright infringement. See Gates Rubber, 9 F.3d at 842 (“We conclude that the

 district court failed to undertake a proper filtration analysis with respect to several elements and

 that it erroneously found other elements to be protectable.”); id. at 843 (“Accordingly, while the




                                                  40
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 44 of 60 PageID #: 20378
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 constants were probative of the factual question whether the defendants copied from the [asserted]

 program, they were unprotectable and therefore should have been filtered out before the district

 court addressed the ultimate question of whether the defendants infringed on [plaintiff’s]

 copyright.”) (emphasis added).84

        48.     After the completion of the filtration step, the remaining protectable elements (if

 any) are compared with the accused program to determine if the accused program is substantially

 similar to the asserted works. See Eng’g Dynamics, 26 F.3d at 1342-43, 1347. The substantial

 similarity comparison cannot rely on unprotectable elements. See Eng’g Dynamics, 26 F.3d at

 1347; Gates Rubber Co. v. Bando Chemical Indus., 9 F.3d 823, 842 (10th Cir. 1993); Mattel, Inc.

 v. MGA Entertainment, Inc., 616 F.3d 904, 916 (9th Cir. 2010); see also Computer Associates

 Intern., Inc. v. Altai, Inc., 982 F.2d 693, 710 (2d Cir. 1992)).

        49.     The plaintiff must “complete the Altai analysis necessary to evaluate claims that a

 program's nonliteral elements were copied” because “[w]ithout this analysis, there [will be] no

 evidence in the record to support [the plaintiff’s] claims that nonliteral elements were copied.” See

 Gen. Universal Sys., 379 F.3d at 144; see also SCOTT ON INFO. TECH. L. § 2.51 (3d Ed. 2020-1

 Supplement) (“The burden is on the plaintiff to provide a complete Altai analysis.”) (citing Gen.

 Universal Sys., 379 F.3d at 144).

        50.     Neither SAS Institute nor its expert Dr. Storer performed a complete Altai /



 84
    See also Gates Rubber, 9 F.3d at 842 (“We conclude that the district court erroneously extended
 copyright protection to certain unprotectable elements of the computer program. We also conclude
 that the district court failed properly to determine the protectability of many of the elements of
 Gates’ program which it found to have been copied by the defendants.”); Eng’g Dynamics, 26 F.3d
 at 1343 (“Third, the court should then compare the remaining protectable elements with the
 allegedly infringing program to determine whether the defendants have misappropriated
 substantial elements of the plaintiff’s program.”) (quoting Gates Rubber, 9 F.3d at 834) (emphasis
 added).



                                                   41
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 45 of 60 PageID #: 20379
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 abstraction-filtration-comparison test at each level of abstraction, even using the levels of

 abstraction that Dr. Storer articulated himself. See Eng’g Dynamics, 26 F.3d at 1344 (“The

 filtration component of the analysis seeks to isolate noncopyrightable elements from each

 particular level of a program.”) (emphasis added).85 Thus, SAS Institute has not met its burden on

 its copyright infringement claim. See Gen. Universal Sys., 379 F.3d at 144.

           51.    While it is not World Programming’s burden to complete the Altai analysis, WPL

 has advanced ample evidence that SAS Institute’s software contain significant unprotectable

 elements.86 These unprotectable elements include: (1) public domain elements such as SAS 76; (2)

 elements dictated or contributed by user SAS language programs; (3) facts and data; (4) elements

 taken from third parties like the PL/I and SPSS languages and programs; (5) mathematical and

 statistical algorithms, calculations, variables, and measurements; (6) well-known ideas or

 templates for graphically displaying data, like tables, graphs, charts, plots, colors, and fonts; (7)

 expressions that have merged with idea, facts, or functionality; (8) scenes á faire elements in

 statistical and mathematical analysis as well as computer science and computer programming; and

 (9) short phrases, fragmentary words, and abbreviations.87

           52.    Dr. Storer alludes to SAS 76 and the public domain issue (identified above) in his

 report.88 However, rather than filtering those elements out to ensure that only protectable elements

 were being compare, Dr. Storer explicitly contends that he is not filtering out those public domain



 85
      Cf. Storer 4/20/2020 Dep. Tr. at 153:23-164:18, 156:22-157:25, 158:16-159:24, 160:19-164:18.
 86
    This evidence also satisfies any burden of production if one were to exist by virtue of the
 presumption of validity from the copyright registrations.
 87
      See Jones Copyright Report at § 8.2.2 (¶¶ 108-214).
 88
      See Storer Copyright Report at 33.



                                                  42
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 46 of 60 PageID #: 20380
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 elements because, in his view, the “decision to continue” to use unprotectable elements is

 protectable. But even if an unprotectable element is “selected” to be used in a compilation, the

 copyright in such a compilation does not extend to “the preexisting material employed in the

 work.” See 17 U.S.C. § 103(b); Feist, 499 U.S. at 349. Whether or not the compilation ultimately

 ends up being protectable, public domain material employed in a work remains unprotectable and

 must be filtered out. See Gen. Universal Sys., 379 F.3d at 143-44; Gates Rubber, 9 F.3d at 842-43.

           53.    As another example, almost all of the types of terms that Dr. Storer mentions are

 names, abbreviations, or shorthand for statistical and mathematical concepts, procedures,

 calculations, variables, and measurements that are conventional or dictated by standards in the

 fields of statistical analysis or in computer programming.89 See Taylor, 54 F. App’x 794

 (“Copyright Act does not protect fragmentary words or short phrases”); Eng’g Dynamics, 26 F.3d

 at 1345 (“Likewise, abbreviations for terms, dictated by necessity or industry standard, are

 uncopyrightable by themselves.”). These terms are also often simply reflective of or descriptive of

 the functionality assigned to them. For example, PROC MEANS calculates a mean value. PROC

 PRINT prints a dataset. PROC GLM performs a general linear model regression analysis. PROC

 ANOVA performs analysis of a variance. PROC TTEST performs a t-test analysis. Similarly,

 other terms like “print,” “header,” “method,” “info”, “data,” “order,” and “label” are short phrases

 or shorthand that reflect their functionality, industry standards, or programming standards and

 practices.90 See Computer Mgmt., 220 F.3d at 401 (“In the area of computer programs these

 external factors may include: hardware standards and mechanical specifications, software

 standards and compatibility requirements, computer manufacturer design standards, target


 89
      See Jones Copyright Report at § 8.2.2.12, § 8.2.2.13 (¶¶ 205-214).
 90
      See Jones Copyright Report at § 8.2.2.13, ¶ 214.



                                                   43
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 47 of 60 PageID #: 20381
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 industry practices and demands, and computer industry programming practices.”) (quotations and

 citations omitted); Eng’g Dynamics, 26 F.3d at 1347, n.12 (similar). These are all unprotectable

 elements that should have also been filtered out.

           54.    Even the term “PROC” itself is an abbreviation for a “procedure,” which is a

 common term in practice in the computing industry.91 In fact, “PROC” was a term that SAS

 Institute took from IBM’s PL/1 language,92 which makes it also uncopyrightable because it simply

 was not original to SAS. See Feist, 499 U.S. at 348; Eng’g Dynamics, 26 F.3d at 1347 (“Among

 the allegedly infringed cards, for instance, some may be so generic, e.g., a ‘header’ or an ‘end’

 card, that they lack that minimal degree of creativity required for copyright protection. If other

 cards for which [plaintiff] claims copyright protection almost wholly derive from the input formats

 developed by [a third party] many years earlier, they would also lack the requisite originality.”).

 “Procedures” themselves are also uncopyrightable by statute. See 17 U.S.C. § 102(b); Concentro

 Labs., L.L.C. v. Practice Wealth, Ltd., 623 F. App’x 251, 252 (5th Cir. 2015) (affirming summary

 judgment against copyright infringement claims because the copyright owner “chiefly alleged

 infringement of the procedure itself, for which there is no copyright protection”) (footnotes

 omitted).

           55.    As yet another example, output generated by a SAS language program includes

 unprotectable mathematical and statistical variables and constants, graphs, charts, tables, plots,

 user data, and calculated values.93 See Eng’g Dynamics, 26 F.3d at 1343. Dr. Storer, however,


 91
      See Jones Copyright Report at § 8.2.2.13, ¶ 213.
 92
    See Goodnight Dep. Tr. at 143:19-144:25. Moreover, Mr. Anthony Barr testified that, when
 developing the SAS language, he took a number of lexical features from PL/1 as well as features
 that were in SPSS and that he used algorithms and procedures from other sources like textbooks,
 manuals, and programs. See Barr Dep. Tr. at 15:13-16:24, 17:21-19:9; 26:2-18, 54:21-55:21.
 93
      See Jones Copyright Report at § 8.2.2.3 (¶¶ 134-38), § 8.2.2.5 (¶¶ 146-50), § 8.2.2.7 (¶¶ 173-


                                                  44
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 48 of 60 PageID #: 20382
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 testified that “people have been using graphs and tables and charts for a long time” and that they

 are “well known.”94 Dr. Storer also testified that SAS Institute does not have copyrights over colors

 or column width.95 Similarly, Dr. Goodnight testified that SAS Institute did not develop the fonts

 used in its software and does not have copyrights on horizontal and vertical lines themselves.96

 These elements should have been filtered.

           56.    As another example, facts and data should have been filtered. For instance, Mr.

 Rubendall, SAS Institute’s corporate representative on copyright topics, testified that SAS Institute

 did not have copyrights over a map of France (or its borders or regions) that was used in a SAS

 program using PROC GMAP.97 With the SURVEYSELECT procedure, Mr. Rubendall described

 values in the three middle columns as being part of the input data and values in the fourth column

 as being dictated by a user’s if/then/else statement in the user program.98 For a SAS program using

 SGSCATTER, Mr. Rubendall testified that the location of each point is determined by the input

 data itself.99

           57.    As a further example, as described above, Mr. Rubendall described output




 79), § 8.2.2.9 (¶¶ 185-91), § 8.2.3 (¶¶ 215-29).
 94
   See Storer 4/20/2020 Dep. Tr. at 288:3-9. Mr. Rubendall testified similarly. See Rubendall Dep.
 Tr. at 222:20-223:11. As did Mr. Barr in 1983. See Barr Dep. Tr. at 101:2-10.
 95
      See Storer 4/20/2020 Dep. Tr. at 250:2-251:3.
 96
      See Goodnight Dep. Tr. at 62:15-23, 71:21-72:3.
 97
      See Rubendall Dep. Tr. at Ex. 46; id at.225:17-24; id. at 226:10-13.
 98
    See Rubendall Depo. Tr. at Ex. 43 (highlighting indicates elements of the output results that are
 attributable to the user program or the input data); id. at 197:2-198:25.
 99
    See Rubendall Dep. Tr. at Ex. 47 (highlighting indicates elements of the output results that are
 attributable to the user program or the input data); id. at 234:13-235:2.



                                                    45
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 49 of 60 PageID #: 20383
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 generated by programs where his highlighting reflected elements that were contributed or dictated

 by the user SAS language program.100 All of these elements contributed or dictated by users are

 not original to SAS Institute and cannot be copyrighted by it. Accordingly, these elements should

 have been filtered.

           58.




                                                                 .102

           59.    Furthermore, with respect to formatting output, SAS documentation explains how

 in most instances, destinations are formatted by a third party:103




 100
   See Rubendall Dep. Tr. at Ex. 43, Ex. 44, Ex. 47, 191:5-202, 204:22-207:10, 207:21-25, 208:25-
 210:13, 229:17-23, 233:18-236:25, 240:5-242:10.
 101
       See Goodnight Dep. Tr. at 49:1-5; id. at 52:17-53:13.
 102
    See, e.g., mva920-dv3270 Report, SASPROD_WPL_EDTEX 00347541-8100 at 8097;
 mva920-ds Report, SASPROD_WPL_EDTEX 00351432-3093 at 3092; mva920-VMI Report,
 SASPROD_WPL_EDTEX             00344691-695    at  695;    mva920-W64       Report,
 SASPROD_WPL_EDTEX 00345682-92 at 92; mva920-xprnt Report, SASPROD_WPL_EDTEX
 00346258-63 at 62; Request # 1249755, SASPROD_WPL_EDTEX 00420067-81 at 67; Request
 # 1324683, SASPROD_WPL_EDTEX 00420353-66 at 53; Request # 1273976,
 SASPROD_WPL_EDTEX 00420128-149 at 128.
 103
           See      Overview      of      How       ODS       Works,     available     at
 https://documentation.sas.com/?docsetId=odsproc&docsetTarget=p027b3wsp0yg9yn1tfqekatdtn
 85.htm&docsetVersion=9.4&locale=en.



                                                   46
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 50 of 60 PageID #: 20384
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




 This third-party formatting elements (and what they generate) are not original to SAS Institute and

 should have been filtered out.

           60.    Further still, evidence supports the conclusion that SAS system software includes

 elements that were common to programming languages or statistical analysis, were simply

 mathematical or statistical elements (like algorithms or formulas), or elements that SAS Institute

 adopted or emulated from other systems, such as PL/I, SPSS, and SQL.104 They are either scenes

 a faire or otherwise not original to SAS Institute. As noted, Dr. Goodnight testified that the word

 PROC was taken from PL/1 from IBM.105 The SAS 76 Manual actually confirms and explicitly

 states that the SAS Language and software was based on and took elements from PL/I.106 Also,

 Dr. Goodnight testified that the choices of what functions to include in the SAS software is often


 104
       See Jones Copyright Report at § 8.2.2.6 (¶¶ 151-172), § 8.2.2.7 (¶¶ 173-79),.
 105
       See Goodnight Dep. Tr. at 143:19-144:25.
 106
       See SAS 76 Manual at 1, 37, 300, 319.



                                                   47
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 51 of 60 PageID #: 20385
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 based on user input, suggestions, and vote as opposed to just internal express choices.107 Dr.

 Goodnight also testified that SPSS would be expected to have an analysis of variance and a

 regression routine, and that if someone is going to be in the data analysis business, they have to

 have the functions that users want and need and ask for.108 Dr. Goodnight also testified that

 “regression analysis and those optimal numbers” were something that mathematicians and

 statisticians had been doing for a long time and that SAS Institute “didn’t invent the regression

 analysis.”109 Mr. Barr testified that the naming of PROCs, like PROC GLM for example, was

 essentially no different than a plus sign and there was “no difference from a linguistic

 standpoint.”110 Mr. Rubendall testified that the mathematical formula used in Brewer’s PPS

 method, which is used in the SURVEYSELECT PROC was well-known and documented.111

           61.     Moreover, Mr. Anthony Barr, who came up with the idea of the SAS Language,

 testified that he took from PL/I a number of lexical features when creating a precursor to the SAS

 language.112 Mr. Barr also testified about how these prior elements ended up in the SAS

 Language.113 Additionally, Mr. Barr testified that the idea of the self-defining file, which is a

 powerful one or is the cornerstone for SAS, was an idea that he got from his Pentagon experience,



 107
     See Goodnight Dep. Tr. at 65:23-66:24. Dr. Goodnight also went on to testify that, if a user
 suggested that an output screen look a certain way, and SAS implemented that change, SAS would
 claim the copyright to that output screen. Id. at 73:3-8.
 108
       See Goodnight Dep. Tr. at 56:11-57:6.
 109
       See Goodnight Dep. Tr. at 266:9-18.
 110
       See Barr Dep. Tr. at 28:7-23.
 111
       See Rubendall Dep. Tr. at 223:12-21; id. at 204:12-21; id. at Ex. 45.
 112
       See Barr Dep. Tr. at 17:21-18:25 (concerning Mr. Barr’s work prior to SAS Institute).
 113
       See Barr Dep. Tr. at 18:26-19:9; id. at 26:2-18.



                                                    48
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 52 of 60 PageID #: 20386
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 that SPSS had gotten the same idea from an ancestor MIT program, and that because SPSS had

 features like value labels and variable labels (that were not in SAS 72), SAS Institute followed suit

 and included them in SAS 76.114 Mr. Barr also testified that he used algorithms and procedures

 from other sources, such as statistical textbooks, the PL/I reference manual, and other programs

 like the ACM procedures.115 These types of elements should have been filtered out.

           62.    Additionally, SAS software has “engines” that enable users to access files created

 with other vendors’ software as if those files were written by SAS software.116




           63.    Similarly, SAS software supports processing of SQL (e.g., in PROC SQL). SQL is

 not original to SAS. This is not unlike SAS Institute’s complaint that WPS can process programs

 written in the SAS Language. See, e.g., Dkt. No. 264 at 15. But in any event, in addition to these


 114
       See Barr Dep. Tr. at 15:13-16:24.
 115
       See Barr Dep. Tr. at 54:21-55:21.
 116
         See    The      BMDP,      SPSS,     and   OSIRIS      Engines,   available   at
 https://documentation.sas.com/?docsetId=hosto390&docsetTarget=n0d9bzfc1vz788n1nhqh5vrto
 6y2.htm&docsetVersion=9.4&locale=en.


                                                  49
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 53 of 60 PageID #: 20387
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 file formats not being original to SAS Institute, this type of file compatability is not copyrightable

 and should have been filtered out. See Eng’g Dynamics, Inc. v. Structural Software, Inc., 46 F.3d

 408, 410 (5th Cir. 1995) (explaining in a supplemental opinion that Engineering Dynamics “cannot

 properly be read to extend…to the practice employed by users of programs of analyzing

 application programs to ‘read’ the file formats of other programs.”).

           64.    Even at the “collection” level, SAS Institute has failed to provide proper Altai

 filtration analysis necessary to show that there were some remaining elements so that it can then

 show alleged copying of the copyrightable elements. See Gen. Universal Sys., 379 F.3d at 144;

 SCOTT     ON INFO.   TECH. L. § 2.51.117 At minimum, SAS 76 is not disputed to be in the public

 domain.118 And it had many of the same identically named elements being asserted now.119 Under

 SAS Institute’s apparent “collection” theory, the names of those things themselves are, taken

 together, a collection. And they were not filtered out at the collection level—that is, the public

 domain collection was not filtered out as a subset of the asserted collection.

           65.    Moreover, separate and apart from the identically named elements, the overall

 syntax, structure, and organization of elements, such as the PROC statement, were defined in SAS

 76, which is in the public domain. Whenever SAS Institute adds a new PROC statement to the

 SAS Language (or adds additional options or parameters or some other element as illustrated

 above), it is following the same template established in SAS 76 that has been released into the

 public domain. Thus, that particular syntax, structure, and organization is not copyrightable by

 SAS Institute. The same logic holds and is true for other elements that have been defined in SAS



 117
       See Storer 4/20/2020 Dep. Tr. at 153:23-164:18; Dkt. No. 272 at 10-17.
 118
       See S & H, 568 F. Supp. at 419; Goodnight 03/05/2020 Dep. Tr. at 63:13-15.
 119
       See Jones Copyright Report at § 8.2.2.1, ¶¶ 108-123.


                                                  50
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 54 of 60 PageID #: 20388
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 76 as illustrated above. The presence of a collection in the public domain is significant and needs

 to be accounted for in the filtration analysis. This reasoning also applies for collections of other

 unprotectable elements, such as scenes a faire, factual, mathematical, short phrase, and third-party

 elements. SAS Institute’s failure to properly filter at the collection level precludes a finding of

 copyrightability in its favor. See Gen. Universal Sys., 379 F.3d at 144.

        66.      Having failed to “complete the Altai analysis necessary to evaluate claims that a

 program's nonliteral elements were copied,” SAS Institute has failed to meet its burden on its

 copyright infringement claim because “[w]ithout this analysis, there [is] no evidence in the record

 to support [SAS Institute’s] claims that nonliteral elements were copied.” See Gen. Universal Sys.,

 379 F.3d at 144; see also SCOTT ON INFO. TECH. L. § 2.51 (3d Ed. 2020-1 Supplement) (“The

 burden is on the plaintiff to provide a complete Altai analysis.”) (citing Gen. Universal Sys., 379

 F.3d at 144).

        G.       Statute of Limitations

        61.      The statute of limitations for allegations of copyright infringement is three years.

 For allegations of continued infringement, each instance of actionable copying is treated as a

 separate act of infringement. See 17 U.S.C. § 507(b). No civil action for copyright infringement

 can be maintained unless it is commenced within three years after the claim accrued. Thus, conduct

 occurring more than three years before the time when the claim for infringement accrues cannot

 alone be the basis for a finding of infringement.

        62.      SASI filed this copyright lawsuit on July 18, 2018, making the relevant date under

 the three-year statute of limitations for copyright infringement July 18, 2015.

        63.      The copying alleged by SASI in this case occurred prior to July 18, 2015.

        64.      World Programming did not have access to the SAS Learning Edition on or after




                                                  51
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 55 of 60 PageID #: 20389
                   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 July 18, 2015.

           65.    World Programming did not have access to the SAS System on the Computer

 Associates (“CA”) mainframe on or after July 18, 2015.

           66.    World Programming has never seen, reviewed, or analyzed SAS System source

 code.

           67.    As World Programming has continued to develop WPS, the work done in the

 previous generations of WPS is often not included in new versions of WPS.



                                        . Robinson Dep. Tr. (30(b)(6), WPL CEO, Feb. 12, 2020) at

 11:20-25; 12:20-24; 13:1-13.

           68.    Conduct occurring more than three years before the time when the claim for

 infringement accrues cannot alone be the basis for a finding of infringement,120 and SASI has not

 evidenced conduct constituting infringement of a protectable copyright within the statute of

 limitations.

           69.    SASI’s claims for copyright infringement are thus barred under 17 U.S.C. § 507(b).

           H.     Extraterritoriality

           70.    U.S. copyright law generally has no extraterritorial effect and cannot be invoked to

 secure relief for acts of infringement occurring outside the United States.121 Thus, domestic

 conduct—that is, conduct within the United States—is a necessary element of a copyright



 120
       See 17 U.S.C. § 507(b).
 121
    See Van Stry v. McCrea, 2:19-CV-104-WCB, 2019 WL 8017783, at *2 (E.D. Tex. July 12,
 2019) (citing Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct. 1523, 1537 (2017);
 Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 797 (5th Cir. 2017)).




                                                   52
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 56 of 60 PageID #: 20390
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 infringement plaintiff’s claim.122 And conduct that occurs outside of the United States does not

 violate United States law.123 Also, where a copyright plaintiff claims contributory infringement

 predicated on direct infringement that occurred entirely extraterritorially, the plaintiff has stated

 no claim.124

        71.     World Programming operates its business out of its headquarters in the United

 Kingdom. World Programming designs and implements its WPS software from its headquarters

 in the United Kingdom. SASI’s evidence of software development, alleged copying, and access

 to SAS materials such as SAS Manuals and the SAS Learning Edition occurred in the United

 Kingdom.

        72.     Because domestic conduct—that is, conduct within the United States—is a

 necessary element of a copyright infringement plaintiff’s claim, and SASI has not presented

 evidence of copyright infringement in the United States of a protectable copyright, SASI has no

 claim for copyright infringement.

        I.      Copyright Misuse

        73.     SASI has used its copyrights to indirectly gain commercial control over subject

 matter that SASI does not have copyrighted, and thus has misused its copyrights. The grant to the

 author of the special privilege of a copyright carries out a public policy adopted by the Constitution

 and laws of the United States, “to promote the Progress of Science and useful arts, by securing for



 122
    See Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 797 (5th Cir.
 2017).
 123
    See Van Stry v. McCrea, 2:19-CV-104-WCB, 2019 WL 8017783, at *2 (E.D. Tex. July 12,
 2019).
 124
    See Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 799 (5th Cir.
 2017).




                                                  53
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 57 of 60 PageID #: 20391
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 limited Times to [Authors] ... the exclusive Right ...” to their “original” works. But the public

 policy which includes original works within the granted monopoly excludes from it all that is not

 embraced in the original expression. By claiming copyright protection over unprotectable works

 and elements within work, SASI has used its copyrights to secure an exclusive right or limited

 monopoly not granted by the Copyright Office.125

        74.     SASI is barred from prevailing on its action for copyright infringement because

 SAS Institute has misused its copyrights.

        75.     SASI’s copyright allegations in this case reflect that use of its copyrights over its

 software (SAS System) and manuals to claim copyright protection over unprotectable elements.

        76.     SASI claims copyright protection over the SAS Language, which is an idea or

 functional in nature, and is free to use without a license. SASI claims copyright protection over

 elements of its software, both literal and non-literal, that were in the public domain. SASI claims

 copyright protection over facts and data, such as the output of a map of a country. SASI claims

 copyright protection over the data that programmers programming in the SAS Language input.

 SASI claims copyright protection over performing mathematically or statistically correct analyses.

 SASI claims copyright protection over open-source or third party materials (such as open source

 and non-SAS code described in Black Duck reports). SASI claims copyright protection over well-

 known conventions or techniques (such as representing data in tables or graphs and various

 common shorthand abbreviations for mathematical or statistical analyses). SASI claims copyright

 protection over functionality, such as executing SAS Language programs correctly or performing

 mathematical or statistical algorithms). SASI claims copyright protection over ideas (such as


 125
     See Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 793 (5th Cir. 1999) (quoting jury
 instruction from district court) (internal citations omitted); see also United States Constitution,
 Art. I, § 8, cl. 8; 17 U.S.C. § 102.


                                                 54
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 58 of 60 PageID #: 20392
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 keyworks to describe functions or attributes where the name of the keyword is the idea of the

 function or the attribute). And SASI claims copyright protection over material created and owned

 by others (such as user SAS programs and resulting output that are owned by users).

        77.    By claiming copyright protection over these non-protectable elements, SASI is

 misusing its copyrights to secure an exclusive right or limited monopoly not granted by the

 Copyright Office and which is contrary to public policy.




                                                55
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 59 of 60 PageID #: 20393
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

 Dated: June 29, 2020.               Respectfully submitted,

                                     Bradley W. Caldwell
                                     Bradley W. Caldwell
                                     Texas Bar No. 24040630
                                     Email: bcaldwell@caldwellcc.com
                                     John Austin Curry
                                     Texas Bar No. 24059636
                                     Email: acurry@caldwellcc.com
                                     John F. Summers
                                     Texas State Bar No. 24079417
                                     Email: jsummers@caldwellcc.com
                                     Warren J. McCarty, III
                                     Texas State Bar No. 24107857
                                     Email: wmccarty@caldwellcc.com
                                     Caldwell Cassady Curry P.C.
                                     2121 N. Pearl St., Suite 1200
                                     Dallas, Texas 75201
                                     Telephone: (214) 888-4848
                                     Facsimile: (214) 888-4849

                                     ATTORNEYS FOR DEFENDANTS
                                     WORLD PROGRAMMING LIMITED,
                                     LUMINEX SOFTWARE, INC., YUM!
                                     BRANDS, INC., PIZZA HUT, INC.
                                     AND SHAW INDUSTRIES GROUP,
                                     INC.


                                     Charles Everingham IV
                                     State Bar No. 00787447
                                     ce@wsfirm.com
                                     T. John “Johnny” Ward Jr.
                                     Texas Bar No. 00794818
                                     jw@wsfirm.com
                                     Claire Henry
                                     Texas Bar No. 24053063
                                     claire@wsfirm.com
                                     Andrea L. Fair
                                     Texas Bar No. 24078488
                                     andrea@wsfirm.com
                                     WARD, SMITH & HILL, PLLC
                                     P.O. Box 1231
                                     Longview, TX 75606
                                     903-757-6400
                                     903-757-2323 (Facsimile)
Case 2:18-cv-00295-JRG Document 415 Filed 07/01/20 Page 60 of 60 PageID #: 20394
                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                               ATTORNEYS FOR DEFENDANTS
                                               WORLD PROGRAMMING LIMITED

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing document was served

 on counsel of record via email on June 29, 2020.

                                                       /s/ Bradley W. Caldwell
                                                       Bradley W. Caldwell


              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        The undersigned hereby certifies that the foregoing document is authorized to be filed

 under seal pursuant to the Protective Order in this case.

                                                       /s/ Bradley W. Caldwell
                                                       Bradley W. Caldwell
